Appellate Case: 22-2042     Document: 010110714778       Date Filed: 07/22/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 22, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-2042
                                                   (D.C. No. 1:21-CR-00275-KWR-1)
  ERICK JORDAN,                                                (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, KELLY and EID, Circuit Judges.
                  _________________________________


       Erick Jordan pleaded guilty to being a felon in possession of a firearm and

 ammunition in violation of 18 U.S.C. § 922(g)(1). The district court applied a

 four-level enhancement to the applicable offense level, increasing the advisory

 sentencing guidelines range to 84 to 105 months in prison. The court sentenced

 Mr. Jordan to 84 months. Although Mr. Jordan’s plea agreement contained a waiver

 of his right to appeal his sentence, he now seeks to appeal on the ground that the

 district court improperly relied on hearsay testimony as support for the four-level

 enhancement. The government has filed a motion to enforce the appeal waiver under


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-2042     Document: 010110714778         Date Filed: 07/22/2022     Page: 2



 United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).

 We grant the government’s motion and dismiss the appeal.

        Under Hahn, we consider three factors in determining whether to enforce an

 appeal waiver in a plea agreement: (1) whether the disputed appeal falls within the

 scope of the waiver; (2) whether the waiver was knowing and voluntary; and

 (3) whether enforcing the waiver would result in a miscarriage of justice. Id. at 1325.

 Mr. Jordan does not assert that his appeal is outside the scope of his appeal waiver,

 so we need not address that factor, see United States v. Porter, 405 F.3d 1136, 1143

 (10th Cir. 2005).

        Mr. Jordan’s primary argument is that enforcing his appeal waiver would

 result in a miscarriage of justice. In Hahn, we held that enforcement of an appeal

 waiver does not result in a miscarriage of justice unless it would result in one of four

 situations: “[1] where the district court relied on an impermissible factor such as

 race, [2] where ineffective assistance of counsel in connection with the negotiation of

 the waiver renders the waiver invalid, [3] where the sentence exceeds the statutory

 maximum, or [4] where the waiver is otherwise unlawful.” 359 F.3d at 1327

 (internal quotation marks omitted). Mr. Jordan contends the waiver is otherwise

 unlawful because misapplications of the guidelines seriously affect the fairness and

 integrity of judicial proceedings.

        We have repeatedly rejected this argument. Mr. Jordan’s argument focuses on the

 alleged sentencing error, not on the lawfulness of the waiver. But “[o]ur inquiry is not

 whether the sentence is unlawful, but whether the waiver itself is unlawful because of

                                              2
Appellate Case: 22-2042     Document: 010110714778         Date Filed: 07/22/2022      Page: 3



 some procedural error or because no waiver is possible.” United States v. Sandoval,

 477 F.3d 1204, 1208 (10th Cir. 2007). “To allow alleged errors in computing a

 defendant’s sentence to render a waiver unlawful would nullify the waiver based on the

 very sort of claim it was intended to waive.” United States v. Smith, 500 F.3d 1206, 1213

 (10th Cir. 2007). Mr. Jordan’s contention that the district court miscalculated the

 guideline range does not explain how his waiver here is otherwise unlawful.1

        Mr. Jordan also argues that his waiver was not knowing and voluntary. We

 examine two factors in determining whether Mr. Jordan knowingly and voluntarily

 waived his appellate rights: “(1) whether the language of the plea agreement states

 that he entered the agreement knowingly and voluntarily, and (2) whether the record

 reveals an adequate colloquy under Federal Rule of Criminal Procedure 11.”

 Sandoval, 477 F.3d at 1207. Mr. Jordan does not challenge the adequacy of the

 colloquy, and he expressly agreed in the plea agreement that his guilty plea was

 “freely and voluntarily made.” R. vol. 1 at 27. In addition, just above his signature,

 Mr. Jordan affirmed the agreement had been read to him in a language he understood,




        1
          We acknowledge Mr. Jordan’s reliance on Supreme Court precedent
 discussing guideline errors in the context of plain-error review, particularly
 Rosales-Mireles v. United States, 138 S. Ct. 1897 (2018). But this precedent does
 not alter the requirement that to fit within Hahn’s fourth miscarriage-of-justice
 situation the defendant must show that the waiver itself is otherwise unlawful. We
 also note that under the Supreme Court’s plain-error precedent, a court may not
 exercise its discretion to correct a guideline error not raised before the district court if
 the error “has . . . been intentionally relinquished or abandoned.” Molina-Martinez v.
 United States, 578 U.S. 189, 194 (2016).

                                              3
Appellate Case: 22-2042     Document: 010110714778        Date Filed: 07/22/2022     Page: 4



 he had carefully discussed every part of the agreement with his attorney, and he

 understood the terms of the agreement and voluntarily agreed to them. Id. at 29.

        Still, Mr. Jordan argues his appeal waiver was not made knowingly and

 voluntarily, for two reasons. First, he argues the plea agreement says the guideline

 range would be calculated correctly. The relevant language states only that “[t]he

 United States agrees to recommend the low-end of the correctly-calculated,

 applicable guideline range.” Id. at 23. Nothing in that statement limits the appeal

 waiver, which appears in an altogether separate section of the agreement. Second,

 Mr. Jordan notes that during the sentencing hearing his counsel attempted to preserve

 a challenge to the guidelines calculation. He argues that this demonstrates that all

 parties “were under the impression that Mr. Jordan was preserving the challenge for

 appeal.” Resp. to Mot. to Enforce at 8. But the plea agreement says it is “a complete

 statement of the agreement . . . and may not be altered unless done so in writing and

 signed by all parties.” Id. at 28. Counsel’s oral statements in court therefore did not

 alter the appeal waiver contained in the plea agreement.

        For the foregoing reasons, we grant the government’s motion to enforce the appeal

 waiver and dismiss the appeal. Mr. Jordan’s motion for leave to file a reply is granted.


                                              Entered for the Court
                                              Per Curiam




                                             4